DETAILED ACTION
This Office Action is in response to Application 16/705,427 filed on December 06, 2019.  
Claim 1-20 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted three information disclosure statements (IDS). The first information disclosure 
statement (IDS) submitted on December 06, 2019 was filed on the mailing date of the Application
16/705,427. The two other information disclosure statements (IDS) were submitted on November 11, 2020 and June 14, 2022, respectively. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant is advised to amend the specification to include a reference to the claim for benefit of the prior-filed application. 

Drawings
The drawings submitted on December 06, 2019 are accepted. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzel (US Pat. 4,006,659), in view of Stolarov (US Pub. 2004/0045249).

Regarding claim 1, Wurzel teaches: 
a retainer sleeve configured for use in a retainer system for a ground engaging tool, the retainer sleeve (Abstract) comprising: 
a plurality of sections, each section being joined with an adjacent section along either a radially inner edge or a portion of a radially outer edge (Fig 1, modules 12a-c, col 4, ln 27 - 49);
 the radially inner edges of the plurality of sections forming part of a segmented inner surface configured for engagement with an outer surface of a locking member of the retainer system, the inner surface extending partially around a central axis of the retainer sleeve to form a substantially C-shaped retainer sleeve having opposite circumferential ends that are spaced from each other (Fig 1, modules 16a -16c ; Fig 2, gap 10g, col 4, ln 27 - 49); and 
the radially outer edges of the plurality of sections forming part of a segmented, frustoconical outer surface configured for engagement in an internal lock cavity of a ground engaging tool tip (Fig 4, module 30, ln 50 - 60), wherein, 
each of the sections that is joined with an adjacent section along a radially inner edge is joined to the adjacent section along the entire length of the radially inner edge (Fig 1, modules 16a -16c, col 4, ln 27 - 49)
Wurzel specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

    PNG
    media_image1.png
    816
    985
    media_image1.png
    Greyscale


Referring to the aforesaid drawing figures, FIGS. 1 and 2 illustrate a tapered multi-truss ring of the external form according to one ring-form of the invention, and FIG. 2 additionally illustrates that the ring may be of the beveled type capable of taking up end-play when assembled in its groove, i.e. it is provided with a bevel along its effective inner- or groove-seating edge, reference numeral 10 thereof indicates an open-ended ring body comprising a plurality of short-length, circumferentially spaced- apart arcuate outer-edge ring body portions 12a, 12b, 12c, etc. (hereinafter referred to as outer-edge
"beams"); a plurality of short-length, circumferentially spaced-apart arcuate inner-edge ring body portions 16a, 16b, 16c, etc. (hereinafter referred to as inner-edge "beams") which are staggered, i.e. non-radially related, with respect to said outer-edge "beams" 12a, 12b, 12c, etc., and ring body portions 20a, 20b, 20a', 20b', etc. in the form of divergent straightway extending arm-pairs interposed between and connecting the ends of each outer-edge "beam" and the circumferentially spaced-a part ends of adjacent inner-edge "beams" and which arm-pairs function as truss arms.

    PNG
    media_image2.png
    656
    990
    media_image2.png
    Greyscale


Each of the ring embodiments thus far described may have the form of a planar-faced ring whereas it may also be and preferably is provided along its effective groove seating edge i.e. the edges of the beams which seat in the groove provided therefor, with a bevel which enables the ring when assembled in its said groove, to take up end play in known manner. More particularly and referring to FIGS. 2 and 4, each shows a bevel 30 provided along its effective groove-seating edge which latter is the inner edge 32i of the external ring from and the outer edges 32o of the internal ring form.

but, Wurzel does not explicitly disclose: 
each of the sections that is joined with an adjacent section along a portion of a radially outer edge is joined to the adjacent section along only the portion of the radially outer edge, with the remaining portions of the radially outer edges of the adjacent sections being separated from each other and angled away from each other along the remaining portions of the radially outer edges. 
However, Stolarov teaches: 
each of the sections that is joined with an adjacent section along a portion of a radially outer edge is joined to the adjacent section along only the portion of the radially outer edge, with the remaining portions of the radially outer edges of the adjacent sections being separated from each other and angled away from each other along the remaining portions of the radially outer edges (Sholarov: Fig 4, 2,3, and 4; para [0049]). 

Stolarov specifically teaches (underlines and red boxes are added by the Examiner for emphasis): 

[0049] FIG. 1 depicts the composition of such a nodal point from a table leg (1), a beam assigned to the long side of the table (2) and a beam assigned to the short side of the table (3), which are connected by a solid fixing nodal element (4). In FIGS. 1, 2 and 4 the cross-section of beams 2 and 3is recognisable. The cross-section surfaces are at a specified angle to each other. The cross-sections have triangular outlines. The solid fixing nodal element (4), with its branches positioned in axes x, y und z, attached at a 90.degree. angle, and having a common peak, is introduced into the beams (2and 3) and table leg 1, which are shaped to folded, thin-walled shells. The elements are cut out in such a manner that the outer edges can be combined into a single point at the peak of the solid section. All sections of the nodal point are then stuck together. Preferably, a polyurethane glue is used as an adhesive. The table leg (1) ends with a foot (5).

    PNG
    media_image3.png
    471
    510
    media_image3.png
    Greyscale



It would have been obvious to the one of ordinary skill in the art before the effective filing date  of the claimed invention to have modified Wurzel and incorporate the teachings of Stolarov foreach of the sections that is joined with an adjacent section along a portion of a radially outer edge is joined to the adjacent section along only the portion of the radially outer edge, with the remaining portions of the radially outer edges of the adjacent sections being separated from each other and angled away from each other along the remaining portions of the radially outer edges. The one of ordinary skill in the art would have  been motivated to do so to in order to require a minimum of material for the retainer sleeve, while maintain a highly stable retainer sleeve design, thereby a low weight for the said design(Stolarov: para [0006]).

Regarding claim 2, modified Wurzel teaches all the limitations of claim 1.  
Modified Wurzel further teaches, and Wurzel also teaches wherein: 


the plurality of sections are flexibly joined together such that the substantially C-shaped retainer sleeve is compressible for insertion into the lock cavity, and expandable when the substantially C-shaped retainer sleeve seats inside the lock cavity (Fig 1, modules 12a-c, col 4, ln 27 - 49).

Regarding claim 3, modified Wurzel teaches all the limitations of claim 1.  
Modified Wurzel further teaches, and Stolarov also teaches wherein: 	
at least some of the sections are plate- like sections that are substantially trapezoidal or triangular in shape (Stolarov: Fig. 3 a-a).

Regarding claim 4, modified Wurzel teaches all the limitations of claim 1.  
Modified Wurzel further teaches, and Wurzel also teaches wherein: 
the retainer sleeve is made from metal (Wurzel: col 1, ln 11 - 12).


Regarding claim 5, modified Wurzel teaches all the limitations of claim 1.  
Modified Wurzel further teaches, and Wurzel also teaches further including: 
at least one lock detent arm connected at a first, base end to a section at one of the opposite circumferential ends of the substantially C-shaped retainer sleeve (Wurzel: col 8, ln 20 - 69).

Regarding claim 6, modified Wurzel teaches all the limitations of claim 5.  
Modified Wurzel further teaches, and Wurzel also teaches wherein: 
the at least one lock detent arm includes a top lip at a second, distal end configured to slidably engage with a bottom surface of the locking member of the retainer system to retain the locking member in position relative to the retainer sleeve and the lock cavity; and the at least one lock detent arm being configured to resiliently deflect outwardly at its second, distal end to allow passage of the locking member past the top lip when the locking member is inserted into the retainer sleeve  (Wurzel: col 8, ln 20 - 69).

Regarding claim 7, modified Wurzel teaches all the limitations of claim 6.  
Modified Wurzel further teaches, and Wurzel also teaches wherein: 
a lock detent arm including a top lip at a second distal end is connected at each of the opposite circumferential ends of the substantially C- shaped retainer sleeve  (Wurzel: col 8, ln 20 - 69).

Regarding claim 8, modified Wurzel teaches all the limitations of claim 5.  
Modified Wurzel further teaches, and Wurzel also teaches wherein: 
the at least one lock detent arm includes a detent projection extending from a radially inner surface adjacent a second, distal end of the lock detent arm, the detent projection being configured for engagement with a detent recess formed in the locking member of the retainer system (Wurzel: col 6, ln 10 - 59).

Regarding claim 9, modified Wurzel teaches all the limitations of claim 1.  
Modified Wurzel further teaches, and Wurzel also teaches wherein: 
the segmented inner surface is elliptical in shape before engagement with the outer surface of the locking member of the retainer system (Wurzel: col 2, ln 19 – 21).

Regarding claims 10 – 20, modified Wurzel teaches the retainer sleeve configured for use in a retainer system for a ground engaging tool, the retainer sleeve. Therefore, modified Wurzel the retainer sleeve configured for use in a retainer system for a ground engaging tool, the retainer sleeve and a metal retainer sleeve configured for use in a retainer system for a ground engaging tool, the metal retainer sleeve.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


Liess (US Pat. 3,624,827): teaches earth-working tip suitable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        07/16/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115